 

a
~~

© a Case 4:19-cv-13422-MFL-EAS ECFNo.1 filed 11/19/19 PagelD.1 Page1e
ss: £ e. 1 g g a) er

OO!

Case: 4: 19-cv-13422

UN L TRH STH TE Judge: Leitman. Matthew F

MJ: Stafford. Elizabeth A.

ly

  
 

  

  
   

 

 

 

2a ITSM TE Fijod, 11-19-2019 ALOT OM re GENCE AGENCY a
_ EASTRIGN DIST. Gp r-
F NTT AM ee GReNT aerate:
- SN LNTIFE _ _ FEDERRL GNESTZON -
Vn ae. AG USC 1331
CENTICAL LNTRILIGENCE AGENCY WHIT PER Te Ramee rc ATzoNs

+ SPRCCAL (OWECTZON SRRVICR FRE Deb Ken ecner mie. Gian
DE Diner GOS Yeas bE
= mae er DIRERNODANTS — Trey (30) Yeas UNDE
THEM T OF MILE TARY FORCE’

quem’ "0 eae,

CLYVIL LLBERTLES om ePlYrN_T7

DISTRICT Court
- (eT
(7) L346(b)CH)s ag SC 1a WETSDICTION PUCSNT Tot Qe US.

AS USC 1.391(b)C3) De eum 11653)4 tm pr

o

 

 

 

a
Mh GLONT HAS A CLEEM UNDEL OS CONST Bmw IVS
(2) UiSe CONST. AM BND V7 US CONST BMEND XIV; ann ys. couse

Amend Yi: —

@) THE STE oF CizzNOrsS WATVEDD SOVEREZGN LmmuNnL Ty
SY CONSENTENG To Lb -Wv-3a45 AND L]-w-3a6L BEING
kk moveD To Te LLLZNOES CENTOL DISTRICT Freem THE.
SRNENTH CLRWET OF LiULTNOLSe

WR CUCNOTS Peer
MORNAY GENEIOL AND US, DE

QLE AND FHLLED 76 DENY ‘
GETTONS ZN LG- Wv~ F245, AND TT-or 364. lu GRANT'S

  
  
  
   

 
’ Case 4:19-cv-13422-MFL-EAS ECFNo.1 filed 11/19/19 PagelD.2 Page 2 of 37

(5) We DOS DeFawteD AN GER pm -
, | ZLRD TO DENY fF
RURGHTIONS IN 14- Cv-2o07. EAT Mes GRANTS

TW Lee
L4-cw- Seu Bor $245, LF-v- 3262, AND

GQ) We LLLENOLS CENTQUL DESTRECT HAS NoT Found me Gents
MLRGATIONS To Bes QF USC 19750eXDUDU%

% VL LIL BeEYALO UY OR
78S TALS XAG 1)

THE Commenp
ee RIQ- IN~CHT ER CKONALN Fan, _
(3) tun. < Ecece-tpey F Db REMGEN) DLcKtED

7 OF OR FINS To CEA
_ Th mr
PRDICT cCytyer NUUK Ae. Aedes, R GRANT To

) OF DEFENSES CDap .
To THR 4/TL TRIRORZST RACKS. >) WETNESS

omic Te LUEGHLY SURVEZL py
“ ~ "ROGH TRE Lic Us, ARNE OFF ree
| “| 6

OF THR PENTAGON,
pe
' Case 4:19-cv-13422-MFL-EAS ECFNo.1 filed 11/19/19 PagelD.3 Page 3 of 37

@ GREGCRY K HERRES DEeECTED me Ger NTS DENTZST

AN DONTLST Te
Te Mees? Te PETLL TYR ANRMEL 6Er Me. CRENTs
Ti.

& rot
@ KE GORY HORRZS DIRECTED PNG

* f r i
CLONT'S OPE TersT

mH MM GRANT TURNED SEVENTEEN (2D ZN 2en2.
GEANT WAS forceD To ste DR GRANT , ok ThE OFE
OF THe. Shcpr ve

THOT CELNS LD } /
Ku pee, a OF DRFENSE WOULD HWE SENT Someonré 7

t Riz LS i

so Zz { ‘
SE ey (elLuprne NED i Gents LEGYL

LTH MR Geiagnts LAWYE/S:

Mk GRANT WAS FORCED ey” ae

UNTEL Joxg, "CT GBY” From DiCEmekR 9) Roo
eee cate cee GOILY k,

HT. TOM TUR GLY Sucve

Me GrAnT

 

HARRZS RECUTT ED
NZVEE QW
CL AND CONSPZ2E. PGBL MST if

Q)
 

"Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.4 Page 4 of 37

~ 12 GRANT Was Hrzkb BY WWE steTE or ZLUINOTS
TN adotl To GIVE CAavse Por He LULL WOES ATTORNEY
GENEIZAL Teo RE PERR IN (Urs

DETRDIZE Dele.) HONE MADE BN AGRE RIMENT WZ TH

AL ne Dep IN THE Rigeicr 1940's To HERR me GRONT ZN THe
FuTUgE,

(32) DWN CL. SCUNELDE mp

k AN Ne | .
IN Te Eee Lao AW AGREEMENT WIT WR Dod

le.
5 (¢ HLeR mie Gugnt IN THR

D: kc Hr RNR MB Cree of STHEE) HEED mR GIGONT
ACLL AS A ROLTCY AwmuysT Ty Tee. OFEr
TUTWOLS CERUTENANT GOVINO Ce OF TE

Born Le SNE TD EK
PRET ME 7 of TICANS
IN MB acta. asp

CSECCETREY or THE LUE NOrS
RACTAT Ton CZEoT)) AL ey Mme Geant
THEE tesrsTant WL THe LOOT;
MR GRANT FLL AN

; THES form i ; _
Compara WET Tae Stig NLAZNT AND A CLVTL ReGeR

Nie Geant wee cerncane OF FULT NES ZW 267Q.
FO WILT The STHTK OF rut woree PUN Xe tae FILM TWO tomtypyrs
ING GRANT ENDUCRD 4 HOSTELE wotlk EWVIRENMENT, work
a) PRODUCTS BEING SHGOTHGRD, MMIGMRRRE CER EC RELOCATION
B PLoMoTioN BRING Revokmn, BELwe Nsszenny WR Tees

Chlow Mk GtavTs MY GeAn, AND MEGHTIVE PERFORM NCE
Eb ViGLUATIONS.

@
' Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.5 Page 5 of 37

GB NOVEMBER Zo L4 MR GIUINT TRBENSFRRRED Freon
THe TOOT Te THE Llizwors GevERnog's CFFTce,

On DREMBER 2014,

Tie ie IES COVE ;
POL te tk LCT NOLS Governkic's CFErCK

PDD MI GiwT Te PRY oil:
IN 2015, Te ty
: LS THe | 5 by
SELURETY eae OTS CL PRRTMR WT OF Emnpeorm EN
GEERT FDR NGF ULr 3 DENTED im
2DWGH. UNE mr LOoymENT RENE ECTS. " |

DTH AOL 5, Me GRONT Foun HZmSELE BLAUKLESTED:

EN AOS BLOND. RENTS AND Liessy m. Youn SEMULY

ieee ME Geo? AT TE DIRECT Bon OF GIRKGORY Ic,

i ad a:
EN 8014, Thongs ww. COHTS FIND SUSTZN CI TVDOS SRY UALY

ial 2D MR: CANT AT The DIRECT TOA OF GtEGORY E.
PRES, : |

THR BoD STOLR NE pny 2g)
oO! 2 IOC, NEBRLY THERTY (30) Yee, OL m
GR NTs CTER To (ACT ite THEE fe Ten, ae e

(5) Me CoD kkeT ime GIWNT Li LLLZwors Fat Nemecr THORTY
(2) YERLS UNDE TIRERT OF mrettmey THREAT.

% THE heTtows OF THE STETE OF Lizz wots WEE ULTIMAT EL,
DIRECT : z "
“ALTED BY Hk Deb AND Gitkgory i HERTS

NINETEEN (4a\
Fee TED FE DEOL (autTs Mat (1 |
OT Terle WH (GUCTS HYNE NOT FounD mz. GeANT’s
URGYTIONS Te BEE Ix US 1915 (ANB! WD MHI. GRANT's
AS US 1915 (XALBU NS R
ee SUX 19756 eX ARK 1s

  
   
 
' Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.6 Page 6 of 37

THE Liczwers A Tene

CLF -v- £54),

 

INE Tlivwore
Mf CUINT's

OF C LAtins

JES PTRORMEY
PUL GIT LoNVS
C1ecc094y

CENERAL FATLE
EN TER Ticrne
LS 165 D,

TO DENY
LS CULT

(©) Downun KUMSER LD GAVE B"STRMD DWN CKORIL ON Ft7
NETH THE CONSENT OF U4 AND CHinnwey:

THR 6FEICR gc We Skee ny

7 eee. THCY OF DEFENSE Sinz,
i 7 I z

DONED PUMSFRLD WAS AT AN ALYBASR ON FTL Dib

GAVE "STAND Down” ORDEIC.

Hh eas UI Db CJIES 4 i - / |
i i f 2. ;

DICK (y BNEY Ley
= BELED FOC TUE Zul
@Qeéeverern PROFETS For WBLUTeEN OF LRA TO

44) ECC CHENEY mao #100 mLUZON E hs
4) Sia Due ae YOR t00 ma zen Fee Hes WALT I2Ue TOM
\ ( ~~ 1, ony
Sewer Ler ane (Gti RIMANURL To HLDE NAT ToveL
WHETE. House. NEL HEM Rinnauee WoiRKRD IN THE CLINTON

46, BRUCK, OANTIC ASS CSTED Rpm
EN THER Years v

BT” RIMMEL IN MMICING £14 mrtiTan
FON CRYING THR CLIN®N WHETE oust.

©

 

 
"Case 4:19-cv-13422-MFL-EAS ECFNo. 1 filed 11/19/19 PagelD.7 Page 7 of 37

BiRUUE RAUNEic WENT ON TO Miticg HN DREDS oF PITT NS
, = OF DLS THCOUGH DeD “NEO!
TECHNOLOGY CON TICBCTS: PENRO Teen
HILLARY Roptem CLT NON KTLLED VENCE FOSTER.
Thi nen Coohem CLENTON SENT AMBpSS Doe J CHICESTOMER
* TENT SENGHHZL, LIBYA AS A SUICLDE MESSEON
the teen Ue AMEDSS Ato. Fon RELEASING b RRPORT MDNOLITING
IAIRSTON OF unis FRom Tizen 7 CLIBYP.

2) TUL Per Rowen CLINTON
~ “EN RX CuBNGE Foie
FING The PR EVETR

LOBBLED Foe THE 1994 cea
' FUTURE. CHMPEIGN CONTRLBUT IONS
AICISEN LNpusTicy;

AT ner pec:
T Y IODHGm CLINTON RRCRTVED TH cowTReLeUTLONs

Ve AOLG PEST NENT CAL RLBCTLON: “EEN

Lect Wrutem « EDERY Buen oF CNVESTLGYT ION
VINCE. Eocrep, i SRSSTONS Te CONCEAL THE MURDER. OF

GS) BILL CLINTON TS 2 Selec ReersT
SECHARD mM DALRY KTitED CUTCKEO MA¥oe MROLD LEE
WHIT NG TON AND Bea Epp.

RECHRED Mm, | /
(69 Brat DRLEY’ Sie OF CHrcnge's Ake TANG. meTees ts

AMER CANS “IN fooic (COUNTY, LLULTwors Te RING OF AECL CAN-

Canale ™ DALEY SINCTLONED TRE. TectTy
CONE RSS LONe SET & weowery.

®

 

 

 
. Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelID.8 Page 8 of 37
SAMES R THOMPSON ASSTSTIeD RECHRRD Me DLEY nce,

6D wr MURDRIG OF CHLCHGO MbYoc HbizoLD LER WHSYZNETON
AND BRICNARD EPION:

&s) mes an THOMPSON FAILED To PROSRUTR RECHMD X,
Y For RUBLE? CORCUPT Fan IN

J: Diury

Syren ICE SST Mey Uk DRMKRETIC WOTK % AlLow!
“er HOMPSON TO WIN THE LLLZINOLS GORKiepyRRIA.
-LRCTToON As # Re PUBLTZCBN:

RXYENGE For. Richer

ANDTA AL vier? |

- C22 (Coole & ,

ENTRIED ry  LINTY STATES ATORNEY (LULZ NOLS

UAC Prone » F CONSPEIeReY Te Buiow tito vee maoen

Pe Fer. SPORT WLTWeuT FER. or ¢ OTC}
SRWTLON REM TNAL

PULL P Mon TRATED Regen. |
IO) an. 2 mie CLDERED Tile. ASspee-
| ) Zieh ASSINB TION
GE DZ4Na, PLINCESS oF wes, HE Bette py “
MLSs. LED look. aT

GQ) LOULS FHCHULN BB ICT LUD mnucoLmy.
COURTNEY LOVE KreD KyeT (ORATN.

MRIRTION HOGA sucE ” j 4
Ge" ICNT G4 _ et
SMOLS" waLLace, NIGHT Siu KEURD CURESTOMER"Brgere

 

Are INDGHT BRTBRD THE LOS BuGRLES PLLC DEMCIMENT To
NOM. SUGR'S Role EN TR meni oF BZGELE smpiis

@ O. Si SLMPSON KTURD NLCOUR BICOWN- SIMPSON AND RoNAaLh

GOLD MAN:

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.9 Page 9 of 37

WE CENTRBL ENTELLZGENCE AGENCY CCTp) <ZLLED

SOUN EF; ICE.NNEDY,

, CONEBSSION ZS VALTO « HUNTS
y

BODY was FALLING , BUT HIS
IPYIND WES Sounn,

 

ALLEN DULLES
Vv

oe

UENCY KISSTNGER LS BUM GCLMENIL FOR HES ROLk

 

EN TR VLETNAM WiHi2, (OMBODLP, CULLE, GND GICGENTINE.

Hk CL TRZANGULATED HGBINST THE Dod Te use

®)
&
3)

Deb To AULEVE Te C

ie
| LA'S MANDATE To C rr
IN SourdenstT BSE, © CONTATA! (6 Y

CHZLS CHELSTZE i LS (OMPLECLT IN WE For? LkE LANE
CLosuick. (" BiezoGk entre”),

we STR OF LILETNOTS GND US, DEPARTMENT OF DEFENSE
PN HWE SOE ZGN LmuNETY PURSUANT Tol 432 Usc
L153 AnD 42 USC L1€5(2> :
EN Ay THR Ded, LLLINOLS STE POLECE (LSP)¥ any GieKgary
kK HRRES * SET-UP" Pe GRUNT Foe 9 DRTVENG UNDEIZ THE
ENFLURNCE (DUD CHMeGR.
IN 2007, LSP TRooPkR TYLER PRICE. "STOPPED me GeONT For
BN PLLEGED LmPeoPEk Lak CuANGE,

LSP TROeOPer TILER PRLCR FATLED Te MZLRBNDIZE ome. GIUONT.

@
' Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.10 Page 10 of 37

To Ditew me GeenT’s Blosp.

 

(COUNTY STATES ATONE: EB
PLURD mite | STATES RIORNEYS OFFICE. (TutNozs)

98) ERED IK HARIKLS UNDEIRUNINED meu Geant’ LEGH. DEDE:
“1ST ColivoENe WT nk GiaenT’s LiBWY TICS, "*

@ MC GRANT WAS SOBEL.

Far. p- nuE LEN GREGORY Ke, HOR Rs "SE T- up" MR i

i
Te CLmzt me, STREP Mia GALBNT OF Hrs DEZYEIC's LTCE NSE.
Genny; CHU NT ’s OPTIONS Fo EMALNMENT UPON
DVATING From (OlLEGE,

THE bod wzrw PSSTSTANCK Prom TW 5

STOLE. NEBRLY Tirety (30) Tle OF TLL TNOTS

YEns OF me, Grant's LLEE,
Me GRANT SEEKS $99 Terlizon ZN DamnGrs

GY THR LiLZNoLs BIORNEY GENER AND US: DEpeTm ENT
Se OF

SSTICE DEFHULTED AND Darin |
1 FALLED To DENY p oN
EN He-Or 3245 aNd Leow22067. TING GRANTS HUkGATIONS

The ELD FOLLED To ENTER DEFRULT JupGin
LLTNMOTS PHORNRY GENERAL AND DoJ.

(ss) Tate bod DEFAULTED AND FATED Te DENY IGE

ENT BGYTNST

ANT'S PUB ET ONS

Wek Teco ns Fig
| : ZLED TS ENTE DEERUT
() AgN—nsT The Tok OT SEERTENT

 
' Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.11 Page 11 of 37

NINETEEN (24) FEDERAL Counts Hive NOT Found
MIG GRANTS ALLEGATIONS To BEL AG USLTILSGYDIDUY

ATU 1915 AC CM,aR
(13) ewrerrs EN SUPFOCT oF py AE UL LIT SLAAXBK ID,

of 5 DkE TED EN Le-c- 3965, I7-¢,,- GRANTS FURGH TIONS peg
qs) PRUCAT Low 5 HOME. TOWN GLORY ts 2 J ae, SOL, AND FT-Cr- 3026,
ORANECE CUS DERE Tn ZL TRL (OLLECTON
MEST Ie [2i
US: DEPARTMENT oF Justecg SON NDEI. THE BAMHI OF THe

RETRY 6F DEF ENSK ns
Ve HONTE TOWN GLORY ns p SPECL AL

   
  
  

@) The beD REmEmeries ‘NAM

Mi GUINTS WLTINE SSE S

MECUNEL YS moprenny
— IRSSK whrtE
RINIL JONES

SA ievck it. oRamp

quis THT FUNDS To Chey

STWARGIC DEFENSE. TNT

 

 
 
 

os

   

 

 
' Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.12 Page 12 of 37

Kes SUDECKHTH LS NOT AM TCHaE THE LU TNOESR
FTORNEY GENEL AND STATE OF Lictwcts HAVE NOT
FILED ANswEIcs To @IE Me GeanTs FLLAGHTIONS IN
Le-W- 3245, 12 -<- BE, AND L9-Cv- Sood. MIR GRANTS
COMPLEZNT Hes NOT BREN DECLDED ON THR MEET

LUUCLNOLS NocmeIWN DISTRICT SUNG VIKEZNIA m
ICENDOLL C1L9-C- oa) DED NOT FZND MIR GIZANnT's
BLLEGMTIONS To BEE AS USC LILSEALBL);

AS USCLILS EXANBN YY OR
RS USCLIL5 (AURLII.

LLULNOLS SouTWReN DISTRICT JuOGES! MLCUREL 3, REPGAN
C14-w- Las) NANCY J. \LOSENSTENGELC IS cv- 506); OND
STACL m YanoleC1f-cv-32)) DED NOT FIND me GicanT’s
AURGATIONS To [3Ri 28 USL1915 (eYaX Roy;
AB USC 194.5 (eXaXBLii)) OR
AS 0X 1915(OGXLBK i).

Fj) WASTERN DESTRICT OF VIRGINEA Ju0GES! LRONTR mm BRINKmp
C13-cv~ 44) anTHeny J, Treenen( 1¢-cu- 543)" ROBERT Ki POYNI.
( 4S- Or KDS pnd Lizonze 79 BRZNicem! C1g-Or 1328) DID NOT Ne
Pru MZ Gent's DLLEGATLONS To BES 23 UX1915 (DBL?
AG UL LILSCEXDBG IY Of
AB USL LIZ S(CXQLEMLN 20

10) DESTRECT OF COLUNBLA JUDGES § Thnye ¢ ¢ 7
o _- _ ; } BS CHUTICAN . TC ye r
SPINES Fes CONSE RG (1$-t0~-]165)! RUDOLAH (oNTRE RAE aa o 1434)

13-Cu- 1606) , Cle: 1805 +
F j HRTSTOMER 2. (oorpbicl 1$—cy-16 LE
Me G2INTS PLLEGBOTLOw % Bg 0 ed Coe aN REND

AS USC LILS(XDBLIY OC
XE UST { SOALBU is Je

 

 
 
 

ne. Crean ECF No. 1 filed 11/19/19 PagelD.13 Page 13 of 37
) mie. ICANT BRGON ELS C4awsuZT ZN may oF 2016

 
   

be EN THR TLD WETIN THE StetuTe OF
LEME TITEL ONS

(101) TONY BLA SID," Exeuand'’s NOT DIWN 6 £0 IN. ZGLwp
FS NEVER Down,“

(403) Tomas Ws COATS HAS B smgLL PENTS TOM HOPPER TES

4 of SHAWN CHICTEI2 LS The. Best ELG BtoTHEIe R KID CaULD
ASK. For,

of ee SOBS HAS # Lae pents. <TEy
SHION KUT Ey ST 2k PENTs.

ia} Fite pp rp ST Romp) LS WE

DISTRLCT OF -
‘ogy ( 18-¢ MCT UIND Su ‘
ip ee 1587 + 6-268) way, GEORGE. L, RUSELL TL
_ D NOT EZnd me Geawr’ ALi Ktaprree 3 NFS 18-1408)
213) HN DIGENTS IS WR west AB USL Fits e
val ee en V0; - ‘p May

£6 om.
403) ADELE LS THe (EST. LS UX 1915. 6EXDUBL 310
6) COURT OF FEp

. | RAL Clarms x g
iz. Cam “Sms wiper VDGES § AFTILICLA

+ 1¢- re ot) nin Ni C16-Loatc) pun LOREN A, IML THC IZ-4I85¢
anes t vor FINO MR Gents BULKGKTZONS To RES

OTS pea can RO ZOUK Lats eLaaey

SO oo ASE OY LILS (XANBM 1, ON

(1a) EBRLINE, CURTSTZHN IS A i. EX ANOKA 4

B Zen BET. ABUSC 191 5 MDM, 4 Igy yy | "i

arenes We CORTS Has p IML PENTS: siemens

HOWE Dob REMEMBERS ‘Nam WZLLTAM LEE GIONT F
GL WY Hie ord
SLINGETRID, Li 6Afo-
(ATH FAG -SAEY

Fe SobS HES AK

 
     
      

; BEL en Bei fg
theme ial ne Lonel) tone

114 GREGCEY Je HaRe~LS pny ME DeD DIKRCTED Tr
PCTIONS @F

 

We SWAT 6o Tiurwors.

THE Ded RVD GREGORY kk. Werrts RECTED THROUGH THz
5) tT OF TUTNILS AND ETS fe rerms CAND
IMRERES) Te (ONPLRE AGHENST mie Crepe.

HR OFETOR oF rug SRCRETHICT OF DEFENSE USED TUE
Ie

D MG GNT Has BREW UNABLE To PROOKED IN THE ILCh,
=“ LUND, ILSp, OVA, MARLAND, oe DDC»
‘EASTERN —_
THe DL Sietct ont rcirc aN oe :
iss) we LCT OF , HOS JUCZSDICT on
SINT T8ELS UST ZG ChyC3)

sy THR TLD, ELSp, LLD, CDH, Nem Ls, EDTY, NDT X, WDTX,

DL) i060, wees, MAILAND, nowy, wv, EDNC, MDEL,
FDNY, ALND, GRG/AND FRD Cre wave NOT FounD$ MMR, GILANT's
ALLEGATIONS % BRE 2B ULTIUS OAL)

AE UK 191 SceNAL BU cr 614
AG USC wen Ail tt ie .

Willam Lee Grant TE
fol wythe Road

  
  

   

“tik. | (aiPyRb- S264

 

 
‘ Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.15 Page 15 of 37

(20) TAR COMM ANDER - LN - CHTRE DIRECTED
THR. CREATION oF mu GKINT AND TS CTBRE

wu
rn Oe PCTIONS OF THR SECRETARY GF DREE NSE
AWD THE US. DEPARTMENT OF DEF EWse, /

TT IX _ iy
(12%) He DoD IMUCED MR Grynt's CBLLuULaR
PHONE. AND COMPUTA TUR. DoD IPT me GiennTe

UNDE SATELLITE SURNETLLANCE FoR N RYRLY
THE IRTY (30) YE RRS,

We ILLRGYL SULVETLLONCE OF Qa
GIGANT CS 8 VEoLetron OF mt GizenvT’s US,
CONST AMEND TD RIGHT

a4) GREGORY ke Heerzs COLD ING WLTH m2 GRIN7's
LAWNS To UNDRIINE min, Gent's LEGRL

DRFRNSK Ql For DomeEsTre (SAT RUICY AND
DUI LS AVLOLET Lon OF MIG GRANTS U.S, CONST;
ANE NDE Ve L0G

BCT ION 5S nie (20) Yanes To Retwe THrs

ANZOLAT /

_ NST Remind Tir dezauy OF 2M Gta 0.5,

fac) We DoD AND StaTE OF LUCTNMOLS DEPRIVING
MG GANT OF HLS RIGHTS AND PROTECTIONS ys
D CLTLTRN GF THR UNLTED SmTE<s Ze

_ oF Me GRENTS US, CONST, BPYEND YT A VZOLYT Ton

fi, (CZ GHT,

LAS) IM GANT ERGEN HTS Laws

PAS IN MAY oc 3 NET NG FL/4] do
CUTNCLS Cente ? 7N MR Aley X- /4| 019
DLSTRECT WLTHZ ~ Williom Lee (

THE Se ITO AS 15 GoL une eae o
a> E SPILENGFLELY, LL CAFR

(ALD Fab- S265

 
 

 
 

Case eens Da aS F No. 1 ne OHUAN Te VCD Te 7 “De.
EYNLELT LN SUPPORT OF (ComPLAT NT

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

WILLIAM LEE GRANT 11,

Plaintiff,
V. Case No. 3:19-cv-00248-RRB
SPECIAL COLLECTION SERVICE, et ai,
Defendants.

 

ORDER OF DISMISSAL
On September 10, 2019, self-represented litigant, William Lee Grant ll, filed
a Civil Liberties Complaint, along with an Application to Waive the Filing Fee."

Mr. Grant alleges a vast conspiracy in which he names the Special

 

Collection Service, Office of the Secretary of Defense, the Missile Defense
Agency, the State of Illinois as defendants.* Mr. Grant alleges constitutional
violations under the Fourth, Fifth, Seventh, and Fourteenth Amendments of the
U.S. Constitution, styled as: “What are the Ramifications of the DOD keeping
Mr. Grant in Illinois for nearly thirty (30) years under the threat of military force?”
Mr. Grant alleges that President Ronald Reagan directed the Secretary of
Defense and the Joint Chiefs of Staff to create Mr. Grant “to predict future nuclear

attacks against the United States.”* He further alleges that in 1992, he was taken

 

1 Dockets 1-2.
2 Docket 1 at 1.

3 Docket 1 at 3.

Case 3:19-cv-00248-RRB Decument4 Filed 10/30/19 Page 1 of 7

 

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.17 Page 17 of 37

to Springfield, lilinois, where he was “beaten; endure[d] psychological warfare; and
to be the U.S. Department of Defense’s witness to the 9/11 terrorist attacks,” and
was illegally surveilled by the U.S. Attorney's Office for the District of Central
Illinois.4 He further alleges that the government surveillance resulted in
interference with his medical care and a false driving under the influence charge,
and forced him to “act gay” under threat of sexual violence.° Mr. Grant also alleges
that he worked for the State of Illinois, but his employment was fraught with
difficulties and ended in him “blacklisted.”®

Mr. Grant makes vast allegations against numerous government officials
and agencies.’ He alleges that he has been sexually assaulted by several people
at the direction of an Assistant U.S. Attorney. He also alleges a variety of political
and government conspiracy theories citing numerous local, state, and federal
government officials and agencies, including the Central Intelligence Agency, the
National Security Agency, and the Missile Defense Agency. Mr. Grant also alleges
a variety of celebrity and international conspiracy theories including, but not limited
to, those surrounding British royalty, Louis Farrakhan, Suge Knight, O.J. Simpson,

and Kurt Cobain, and discusses the genitals of several public figures.

 

4 Docket 1 at 2-3.
5 Docket 1 at 4-7.
8 Docket 1 at 5-6.

? Docket 1 at 7-14.

3:19-cv-00248-RRB, Grant v. Special Collection Service, et al.
Order of Dismissal
Page 2 of 7
Case 3:19-cv-00248-RRB Document 4 Filed 10/30/19 Page 2 of 7

 

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.18 Page 18 of 37

For relief, Mr. Grant requests damages in the amount of “$99 trillion.”®
SCREENING REQUIREMENT
Federal law requires a court to conduct an initial screening of a civil
complaint filed by a self-represented litigant seeking to proceed in a lawsuit in
federal court without paying the filing fee.® In this screening, the court shall dismiss
the case at any time if it determines that the action:
(i) is frivolous or malicious;
(ii) fails to state a claim on which relief may be granted; or

(iii) seeks monetary relief against a defendant who is immune
from such relief. 1°

To determine whether a complaint states a valid claim for relief, courts
consider whether the complaint contains sufficient factual matter that, if accepted
as true, “state[s] a claim to relief that is plausible on its face.”"’ In conducting its

review, the court must liberally construe a self-represented plaintiff's pleading and

 

8 Docket 1 at 12.
9 See, e.g., Lopez v. Smith, 203 F.3d 1122, 1126 n.7 (9th Cir. 2000).
10 28 U.S.C. § 1915(e)(2)(B).

11 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials
that are submitted with and attached to the Complaint.” United States v. Corinthian
Colleges, 655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L-A., 250 F.3d 668, 688 (9th
Cir. 2001))}.

3:19-cv-00248-RRB, Grant v. Special Collection Service, et al.
Order of Dismissal
Page 3 of 7
Case 3:19-cv-00248-RRB Document4 Filed 10/30/19 Page 3 of 7

 

 

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.19 Page 19 of 37

give the plaintiff the benefit of the doubt.’* Before the court may dismiss any
portion of a complaint for failure to state a claim upon which relief may be granted,
it must provide the plaintiff with a statement of the deficiencies in the complaint
and an opportunity to amend or otherwise address the problems, unless to do so
would be futile. '
DISCUSSION

Mr. Grant has failed to state a claim upon which relief can be granted by this
Court. Additionally, Mr. Grant has already litigated these allegations at multiple
courts across the country, rendering this lawsuit frivolous. Therefore, the
complaint must be dismissed with prejudice.

F Failure to State a Claim

A complaint needs to provide “a short and plain” description of claims and
what specific law was violated. Rule 8 of the Federal Rules of Civil Procedure
expressly requires that a plaintiff provide “a short and plain statement of the claim
showing that the pleader is entitled to relief.”'* Mr. Grant’s complaint is a dense

narrative which discusses his numerous allegations concerning his own birth or

 

12 See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kefman, 773
F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc)).

13 See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing A/brecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).

14 Fed. R. Civ. P. 8(a)(2).

3:19-cv-00248-RRB, Grant v. Special Collection Service, et al.
Order of Dismissal
Page 4 of 7
Case 3:19-cv-00248-RRB Document4 Filed 10/30/19 Page 4of7

 

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.20 Page 20 of 37

“creation,” his role as part of a Department of Defense creation and/or operative,
specific events that occurred at unknown places and times in his life, and
numerous government and celebrity conspiracy theories.

Mr. Grant has not alleged a short and plain statement of the facts that shows
a violation of Mr. Grant’s constitutional rights by any of the named defendants.
Importantly, Mr. Grant does not allege facts that support his core allegation: “What
are the ramifications of the DOD keeping Mr. Grant in Illinois for nearly thirty (30)
years under the threat of military force?” Even if Mr. Grant has a legitimate
employment claim against the State of Illinois, the District of Alaska would be an
improper venue and there are no facts to support a transfer of this case to Illinois. '°
This is especially true in light of Mr. Grant’s extensive litigation featuring some or

all of the defendants across all the federal district courts of Illinois.° Thus, Mr.

 

‘5 See generally 28 U.S.C. §§ 1391, 1404.

16 Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court's power to
accept such a fact.” Black's Law Dictionary (10th ed. 2014); see also Headwaters Inc. v.
U.S. Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a
proceeding in another tribunal are appropriate for judicial notice.”) (internal quotation
marks and citation omitted); see a/so Fed. R. Evid. 201; See Grant, tiv. U.S. Dept. of
Defense et al., Case No. 3:19-cv-00979 (S.D. Ill. 2019); Grant v. U.S. Dept. of Defense,
Case No. 3:19-cv-00332 (S.D. Ill. 2019); Grant v. Office of the Illinois Governor, Case
No. 3:19-cv-03025 (C.D. Ill. 2019); Grant v. U.S. Department of Defense et al., Case
No. 3:19-cv-03020 (C.D. 2019); Grant v. Dunford et al., Case No. 3:19-cv-03016 (C.D.
III. 2019); Grant v. Dunford et al., Case No. 3:19-cv-03019 (C.D. Ill. 2019); Grant v.
Mattis et al., Case No. 3:19-cv-03018 (C.D. Ill. 2019); Grant v. Harris et al., Case No.
3:19-cv-03017 (C.D. lll. 2019): Grant v. Harris et al, Case No. 3:19-cv-03015 (C.D. Ill.
2019); Grant v. Mattis et al, Case No. 3:19-cv-03014 (C.D. Ill. 2019); Grant v. U.S.
Department of Defense et al., Case No. 3:19-cv-03001 (C.D. 2019); Grant v. US
Department of Defense, Case No. 3:18-cv-03189 (C.D. Ill. 2018); Grant v. US

3:19-cv-00248-RRB, Grant v. Special Collection Service, ef al.
Order of Dismissal
Page 5 of 7
Case 3:19-cv-00248-RRB Document4 Filed 10/30/19 Page 5 of 7

 

 
 

 

Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.21 Page 21 of 37

Grant has failed to state a claim upon which relief may be granted, and his
complaint must be dismissed.
II. Frivolous Lawsuits

In accordance with federal law, a court must dismiss a case “at any time if
the court determines that the action or appeal is frivolous or malicious.”"” The term
frivolous, or frivolous as a matter of law, is a legal term. It means that a case or
complaint “lacks an arguable basis either in law or in fact.”’® When a court
evaluates for whether a complaint is frivolous, it must “pierce the veil of the
complaint’s factual allegations to determine whether they are fanciful, fantastic, or
delusional.”'? Additionally, a complaint may be frivolous if it merely repeats

pending or previously litigated claims.”?°

 

Department of Defense, Case No. 3:18-cv-03131 (C.D. ill. 2019); Grant v. US
Department of Transportation et al., Case No. 3:18-cv-03130 (C.D. Ill. 2018); Grant v.
Office of the tilinois Governor, Case No. 3:18-cv-03073 (C.D. Ill. 2018); Grant v. lifinois
Department of Employment Security, Case No. 3:18-cv-03054 (C.D. Ill. 2018); Grant v.
Kabaker et al, Case No. 3:17-cv-03302 (C.D. Ill. 2017); Grant v. U.S. Department of
Justice, Case No. 3:17-cv-03274 (C.D. Ill. 2017); Grant, if v. U.S. Department of Justice,
Case No. 3:17-cv-01257 (S.D. Ill. 2017); Grant v. Kabaker et al, Case No. 3:17-cv-
03261 (C.D. Ill. 2017); Grant v. Kabaker et al., Case No. 3:17-cv-03257 (C.D. Ill. 2017);
Grant v. Kabaker et al, Case No. 1:17-cv-07092 (N.D. Ill. 2017); Grant v. Illinois
Department of Employment Security, Case No. 3:17-cv-03207 (C.D. Ill. 2017); Grant v.
State of Iilinois, Case No. 3:17-cv-03206 (C.D. Ill. 2017); Grant v. Illinois Department of
Transportation, Case No. 3:17-cv-03203 (C.D. Ill. 2017).

17 98 U.S.C. § 1915(e)(2)(B), see also 28 U.S.C. § 1915A(b)(1); 42 U.S.C. § 1997e(c)(1).

'8 Neitzke v. Williams, 490 U.S. 319, 325 (1989).
19 Neitzke, 490 U.S. at 327-28: see also Denton v. Hernandez, 504 U.S. 25, 33 (1992).
20 Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995).

3:19-cv-00248-RRB, Grant v. Special Collection Service, et al.
Order of Dismissal
Page 6 of 7
Case 3:19-cv-00248-RRB Document4 Filed 10/30/19 Page 6 of 7
¥

wt Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.22 Page 22 of 37

Mr. Grant’s complaint does not present allegations that support a claim with
an arguable basis in either law or fact. Mr. Grant’s narrative begins with his
allegation that he was created by the Department cf the Defense inside the
Pentagon and ends with a listing of celebrity conspiracy theories. Additionally, by
Mr. Grant's own admission in addition to the Court’s review of dockets across the
country, Mr. Grant has litigated these claims in numerous courts.*' Accordingly,
because Mr. Grant’s complaint does not demonstrate an arguable basis in law or
fact, in addition to have been filed in numerous other jurisdictions, this case is

frivolous. Therefore, it must be dismissed.

IT IS THEREFORE ORDERED:
1. The Complaint is DISMISSED WITH PREJUDICE for failure to state a claim
upon which relief may be granted and frivolousness;
2. All pending motions are DENIED AS MOOT.
3. The Clerk of Court is directed to enter a Final Judgment in this case.

DATED at Anchorage, Alaska this 30th day of October, 2019.

CoureT DED NOT FIND /s/ Ralph R. Beistline
NG GANT'S BPLLEGHTIGNS  . Senior United States District Judge
TO BEE AE USC TITS CANBY
AS USCLILS (ELAR OR
AS VLLIISEXALRLID. Wel Y- 1L/4] 3029

21 Docket 1 at 1-2, 10, 13-14; see a/so supra FN 16; the Court takes judicial notice that
a search of district court filings from Mr. William Lee Grant returns 131 case filings.
These filings feature the same or similar defendants across the country, including the
District Courts of Massachusetts, Tennessee, California, Colorado, Hawaii, Virginia,
Utah, Maryland, Florida, Guam, the Northern Mariana Islands, North Carolina, Rnode
Island, the Virgin Islands, Texas, District of Columbia, New York, and Nebraska.

 

 

3:19-cv-00248-RRB, Grant v. Special Colfection Service, et af.
Order of Dismissal
Page 7 of 7
Case 3:19-cv-00248-RRB Document4 Filed 10/30/19 Page 7 of 7

 

 
 
 

Ree Tr eee ene hen

RX UERET IN supept o£

  

eee
CONARENT GRANT

litinols Department of Employment Security

Appeals - Springfield 4. or
607 Easi Adams, oth Floor C RT
Springfietd. IL 62701

Phone: (800) 244-5631 - TT: (888) 205-3145

wyaw.ides ilinois.gov

Ideal dbselfeseacaDitledaaliliMaddnanllastl Date Maited. 0310/2015

Claimant iD: 2703013
WILLIAM L. GRANT Docket Number 1505989
901 WYTHE RD Appeal Filed Date: 92/03/2015
SPRINGFIELD, IL 62702-3428 Date of Hearing: oanerza1s
Type of Hearing: Telephone
Place of Hearing: Springfield

Administrative Law Judge’s Decision
{Este es un documento importante. Si ustad hecesita un Intérprete, Pdéngase en contacto con el Contro de Servicio al
}

Reciamante ai (800) 244-5631
Claimant Appellant Employer
WILLIAM L. GRANT DEPT OF TRANSPORTATION DEPT OF
901 WYTHE RDO TRANSPORTATION
SPRINGFIELD. tL 62702-3428 2300 5 DIRKSEN PKWy

SPRINGFIELD, IL 62764-0001

Appearancasilssues/Employer Status: The claimant and employer appeared and testified. Whether the Claimant lef work
voluntarily without good cause attributable to the employer? See 620 ILCS 4056014, The employer is a Party to the appeal

f ft i : i i i if has lef work
Conclusion: 820 ILCS 405/601A Provides that an individual shall be mehgible for benefils for the weeks in which he
voluntarily without good cause attributable to the employing unit and, thereater, until he has become feemployed and has had
eamings equal to of in excess of his current weekly benefit amount in each of four calendar weeks.

Oecision: The Local Office Determination is AFFIRMED. Pursuant lo 820 ILCS 4056014, the claimant is disqualified for benefits
The claimant is not eligible tor benefits from 11/30/2014,

JOHN SCHELLENBERG, Administrative Law Judge
Appeals - Springfiekd
Fax: (309) 671-3121

LiL Page i ot 2 APLOTIL

MR GRINT AVALZELED For. GENRELTS PuILSURNT To?
$A© TLCS 408/401 BQ,

171
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY

16-CV-3245
 

 

 

Dodtumertiiad Flea os 20RiayeRagé 20ralges 24 of 37

 

F ees > ee F A ad
RXUEBET IN Supe RT OF ConpArNT -
renranys ee Meee GALEN T Tr.

litinols Department of Employment Security v

Appeals ~ Springfield / yae

507 East Adams, 9th Floor ‘ C RT A
Springfield. iL 62704 .

Phone: (800) 244-564 “TTY: (888) 205-3145
weew.ides illingis.goy

EellesealBasellecalafulbedudsaltfeclatbesredflsd eale Mailed: 03/10/2015
WILLIAM b. GRANT Dockel Number 1508963

304 WYTHE RD Appeal Filed Date: 0202015
SPRINGFIELD, iL 62702-3428 Date of Hearing: 93/06/2015

Type of Hearing: Telephone
Place of Hearing: Springfield

Administrative Law Judge's Decision
{Este 9s un documento importante. Si ustad necesita un intérprete, POngase en contacte con ef Centro da Serviclo al
Reclamante al {800) 244-5631)

Claimant Appettant Employer

WILLIOM L. GRANT DEPT OF TRANSPORTATION DEPT OF
901 WYTHE RB TRANSPORTATION

SPRINGFIELD, IL 62702-3428 2300 S DIRKSEN PKWY

SPRINGFIELD, it 62764-0001

Appearances/lssues/Employer Status: The claimant and employer appeared and testified. Whether the Claimant teft work
voluntarily without good cause attributable to the employer? See 820 ILCS 405/601A The employer és a party to the appeal.

Findings of Fact: The claimant worked for the employer as a technical manager/staft assistant in the legal department. He was
Paid about $47,500 a year, began in 2012 and tast worked on or about October 27, 2014. The claimant was advised in August of
2014 thal the empioyer was going to lay him off at the end of September. The union fited a lawsuit and the layoff was postponed
unul the end of October of 2014. The claimant was then advised the tayotf has been postponed indefinitely. The Claimant was on a
month ta month lease. The landiord did Hot renew the lease for the manth of November. The claimant retumed to his hometown

Gaimant submitted a fesignation to the employer on November 21, 2014 effective November 5, 2014, The claimant did not submit
any more times sheets to the Sovemer’s office and on or about December 3, 2014 was advised a transfer was not approved there,

Conclusion: 820 ILCS 4056014 Provides that an individual shall be ineligible for benefits for the weeks in which he has left work
voluntarily without good cause attributable to the employing unit and, thereafter, until he has become reemployed and has had
eamings equal to or in excess of his current weekly benefit amount in each of four calendar weeks.

The daimant quit his job in Chicago primarily due to issues with his Giving arrangements. There was aiso evidence he sought and
believed he may have had another job, While the claimant may have had a good reason to quil, the leaving was not attributable to
the employer as the employer did not materially change the terms of the warking agreement. There was not sufficient ewdence to
Support a finding of an exemption. The claimant was not hired at the Governor's office and was nol paid any wages. White ne
testified that he worked at the Gavernur’s office for a month, the claimant only submitted approximately three days of time sheets for
Payment (none of which were honored}. The claimant is disqualified for benefits undar Section S01A of the Act.

Gecision: The Local Office Determination is AFFIRMED. Pursuant fo 820 !LCS 405/601, the claimant is disqualified for benefits.
The claimant is not eligible far benefits from 11/30/2014,
JOHN SCHELLENBERG, Administrative Law Jutige

Appeals - Springfield
Fax: (309) 671-3121

LiL Page f of 2 APLOTIL

MR GIRINT QVALLEL ED For. BENEETTS PUCSUBAT To?
BAO LLCS 408/601 2D,

171

AMENDED COMPLAINT OPERATION: HOMETOWN GLORY

16-CV-3245
Case 4:18-44618-4820VOLS66NICDOGuhentad Hide 69/20reMe Baga 1€aGa525 Of 37
eee, Gee

EMELRZET IN Supers OF Con RENT GIANT TL
V

SHEILA SIMON

LIEUTENANT GoverRKoR
STATE OF ILLINOIS

 

CL¥ ET hy.

   

December 2, 2011

Re: Will Grant

Dear Friends,

It is with some sadness that I cecommend Wil! Grant for your consideration as an employee. 1
am sad to do so because I will miss him on my staff.

Will has worked on my staff for almost a year now, and I have benefitted greatly. He is open
and engaging, traits which make him such a good person for the constituent contact he has ona
daily basis. In addition to doing his work well, Will has the extra quality of being good to work
with. I have consistently enjoyed my interactions with Will, whether it has been about the needs
of constituents or about his crazy vegetable diet.

Lshould also add, because of our history as a state, Will should not be given any special
consideration based on political connections or my recommendation. I write this letter as one
employer to another employer. 1 ask that you consider Will and all of his qualifications, and 1
believe both you and he will be well served.

Thanks, and please feel free to call me if you have any questions.

Sincerely,

ce en

Rage Fee ~~.
.

t. Governor of Itlinois

   

{ROT 214 State House

Distict 9 Headquarters : Spvingheld, IL 62/06 JATC, 15 200
Carbardale, IL 62903 Phone: {217} 558-3085 Chicagg, IL 80601
Phone: 1618) 529-6452 Fax: (217) 658-309¢ Phone: (912) 614-5240
Fax: (618) 529-6455 THY ; 1-800-663-7110 Fax: (312) 814-5228

€3 fomeg wi dey et fac - Cap

95
AMENDED COMPLAINT OPERATION

16-CV-3245 : HOMETOWN GLORY
 

Case 4:1@ase12492eW6LS66S1NIC Dbeurheniidd Fild@O9/20PEje Pagé 1 eh2526 of 37
EMILRET IN Supoe7 OF CompeRENT GANT ZL
V
CZ ET py.

 

=

SHEILA SIMON

Lteurenant CovERNOR
STATE oF ILLINOIS

December 2, 2011

Re: Will Grant

Dear Friends,

It is with some sadness that I recommend Will Grant for your consideration as an employee. |
am sad to do so because I will miss him on my staff.

Will has worked on my staff for almost a year now, and I have benefitted greatly. He is open
and engaging, traits which make him such a good person for the constituent contact he has on a
daily basis. In addition to doing his work well, Will has the extra quality of being good to work
with. {have consistently enjoyed my interactions with Will, whether it has been about the needs
of constituents or about his crazy vegetable diet.

Lshould also add, because of our history as a state, Will should not be given any special
consideration based on political connections or my recommendation. I utite this letter as one
employer to another employer. {ask that you consider Will and all of his qualifications, and ]
believe both you and he will be well served.

Thanks, and please feel free to call me if you have any questions.

  
  

Sincerely,
a
“Rice i
fr a
/ SRéila Simon
t. Governor of Tlinois

BOT 7214 State House
District 9 Headquarters : Springfield, IL 62706 JRTC, 15-200
Carbordale, IL 62903 Phone: (217) 859-3085 Chicag, tL 80601
Phone: {618} 528-6452 Fax: (2171 538-309¢ Phone: (412} 814-5240
Fax: (518) 529-6455 TTY : 1-800-563-7110 Fax: (312) 814-5228

3 Fermed on Mytcd Peete CE ee

95
AMENDED COMPLAINT

OPERATION:
16-CV-3245 IN: HOMETOWN GLORY

 
CAS AOTAFTV- TEA 2G MELE AS EPR pip. 1 filed 11/19/19 PagelD.27 Page 27 of 37
EXHL RET ZN SUPRET OF CompugzNnT

State of Illinois
Department of Employment Security
www ides illingis.qov nearrertilrrers aael

Request for Reconsideration of Claims Adjudicator’s Determination and,
if applicable, Appeal to the Referee

 

 

Claimant Information:
Last Name: Grant First Name: William MI: &
ID or SSN: 2703013

(Este es un documento importante. Si usted necesita un intérprete, p6ngase en contacto con su oficina local.)

 

The reconsideration process is governed by section 703 of the lilinois Unemployment Insurance Act and 56 Hl. Adm. Code
2720.160 Reconsidered Finding or Determination. If your Request for Reconsideration becomes an Appeal as a result of the
reconsideration process, your case will be forwarded to the appeals unit.

if you need additional space, please use the other side of this document, if appropriate, or attach a separate sheet of paper

Appellant: (Check One) 7] Claimant r] Employer (Employer, please provide Company Name and Account #)
Name: Account #:

 

 

 

Section A: Reason for Request for Reconsideration

 

{ disagree with the claims adjudicator’s determination dated 01/24/2015 ___, regarding Issue 009 601A-Voluntary Leaving _
because: (Give all your reasons and facts)

 

 

 

1 was informed by the Illinois Department of Transportation (IDOT) that | was to be laid-off under a "material reorganization”
for holding the position of Staff Assistant.

Iwas offered employment by the Office of the lilincis Governor | worked for the Office of the lilinois Govemor from
November 6, 2014 to December 3, 2014.

According the the rules of the Illincis Department of Employment Security. the evidence shows that | did not lose
employment through any fautt of my own. | accepted a bona fide offer of employment in good faith.

Please refer to Attachment A for my list of reasons and facts for a Request for Reconsideration and an Appeal. Please refer
to Attachments B through E for supporting documentation.

 

 

 

* Note to claimant: You must continue to certify for benefits by Tele-Serve or Online for each two week period that you are
unemployed during the appeal process.

 

 

 

 

 

 

: Section B: Sigpatyre , _ na DA
! YA a
Signature: iM Date: 02/09/2015
Name (Printed or Typed): William L. Grant Telephone Number. 247-726-5269
ADJO24F Page 1 of 7 BEN-523 Rev. (09/201 1)
| 173
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY

16-CV-3245

 
 

Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.28 Page 28 of 37

e [was employed by the Hlinois Department of Transportation (DOT) as a Staff Assistant.

e | received notice that I was to be laid-off effective the close of business on September 30,
2014. As a result, I made temporary living arrangements in Chicago, IL. (See Attachment B.)

e The Teamster 916 Union received a court injunction delaying the effective date of the layoff
until after a court appearance in October of 2014. The State of Hlinois failed to produce
certain documents, and the effective date of the layoff was postponed to a later date.

e Asaresult, | had to find temporary living arrangements in Chicago. This caused my having
to spend an even greater amount of money to procure accommodations in Chicago for work.

e Asaresult of the layoff, there was a considerable decline in my workload.

* On November 5, 2014, ] was informed that Governor Quinn’s Deputy Chief of Staff (Justin
Cajindos) would ask the Governor’s Chief of Staff (Ryan Croke) to approve me to work in
Springfield for a few weeks before returning to the IDOT Chicago Office. I was told that the
Chief of Staff had no objection, and that he was going to work out an agreement with IDOT’s
Acting-Secretary (Erika Borggren) to allow me to work in Springfield, IL for a couple of
wecks.

® [reported to the Governor’s Capitol Office on November 6, 2014 for work.

e Before I reported to the Governor’s Capitol Office, I contacted my direct supervisor (Rick
Kabaker, Deputy Chief Council) at LDOT via e-mail, and informed him that 1 was approved
to work in Springfield by Governor Quinn's Chief of Staff and Deputy Chief of Staff. (Please
see Attachment C.)

* On the morming of November 7, 2014, I was told to report to IDOT’s Ceniral Office in
Springfield. A short time later, 1 was told not to report to IDOT’s Central Office due to the
attorneys handling the IDOT Staff Assistant litigation “freaking out” over my being allowed
to work in Springfield. I was instructed to take the day off.

e Over the weekend; | was informed that ] would have to resign from IDOT, I would be hired
by the Governor’s Office, and then most likely transferred to the Illinois Department of
Central Management Services (CMS).

® lLreported to the Governor's Office (of Constituent Affairs) on November 10, 2014.

® On November 17, 2014, 1 contacted IDOT’s Bureau of Personnel Management to find out
why my paycheck was unexpectedly low. Samantha Helton informed that my Office (Office
of Chief Council) stated they did not know where I was, and that IDOT’s Chief Council
advised her to put me on “dock time.” She stated that if 1 sent her time sheets from where I
was working, | would receive “back pay.” I submitted time sheets on November 18, 2014 via
facsimile. (Piease see Attachment D.)

e The week of November 17, 2014, I was contacted by the Deputy Director of Personnel of
CMS (Israel Salazar), and he informed me that he wanted to put me in a position at CMS.

Mumbest (S05 159 Attachment A
174
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.29 Page 29 of 37

flinois Department of Transportation

Office of the Secretary
2300 South Dirksen Parkway / Springfield, tlinois / $2764
Telephone 217/782-5597

September 16, 2014

William Grant
901 Wythe Rd
Soringfietd, It 62702

Dear Mr. William Grant:

His with regret that | must inform you that, in accordance with Article Xl,
Section 1, of the General Teamsters/Professional & Technical Employees
Collective Bargaining Agreement (Pro-Tech 916), this carrespondence will
serve as final notification of the Department's layoff due to material
reorganization. Unfortunately, your position has been identified for jayoff. The
effective date of the layoff is at the close of business on September 30, 2014.

| After the layoff, in order to maintain your eligibility for recall, it is your
responsibility to keep the Central Bureau of Personnel Management up to date
with your current mailing and/or horne address, Should you need to update
your contact information, please call the Bureau of Personnel Management at
217/782-6594. In accordance with Article XIi, Section 5, failure to respond
when contacted at the address last given by the employee constitutes removal
from the Recall List.

Sincerely,

Erica Borggre
Acting Secretary of IBOT

177
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.30 Page 30 of 37

Gmail - Re: out of office Page | of 2

C; i] i : William Grant <wgran2@gmail.com>

Re: out of office
5 messages

William Grant <wgran2@gmail.com> Thu, Nov 6, 2014 at 8:57 AM
To: rick.kabaker@illinois.gov
Cc: dot.ch.outofoffice@illincis.gov

Rick,

I've been approved to work in Springfield. i'm at the Capitol today.

Sent from my iPhone

Kabaker, Rick <Rick.kabaker@illincis.gov> Thu, Nov 6, 2014 at 9:04 AM
To: William Grant <wgran2@gmail.com>

Who approved your working in Springfeld?

Richard A. Kabaker, Esq.

Deputy Chief Counsel

Ikinots Department of Transportation

400 West Randolph Street - Suite 6-600

Chicago, IL 60601

Tel. 342-793-4838

Fax: 312-793-3933

CONFIDENTIALITY NOTICE: This e-mail is a confidential atiomey/client, attorney work product, and/or pre-
decisional FOIA exempt document intended solely for the use of the individual(s) to whom it is addressed,
and should be handled accordingly. If you are not the intended recipient{s), please be advised that you have
teceived this e-mail in error and that the use, dissemination, forwarding, printing or copying of this e-mail is
strictly prohibited. If you have received this e-mail in error, please notify Rick Kabaker immediately.

fQuotec 2-1 wader
William Grant <wgran2@gmail.com> Thu, Nov 6, 2014 at 9:24 AM
To: "Kabaker, Rick” <Rick.kabaker@illincis.gov>

Gov's Office.

Sent from my iPhone

[Seintes tee mde ery
Kabaker, Rick <Rick.kabaker@illincis. gov> Thu, Nov 6, 2014 at 9:28 AM

To: William Grant <wgran2@gmail.com>

Will: Who in the Gov. Office approved it? Rick

Richard A, Kabaker, Esq.

Deputy Chief Counsel

[linois Department of Transportation
100 West Randolph Street - Suite 6-600

Chicago, IL 60601
Tel. 312-793-4838 Gift

Fax: 312-793-3933

{
fF
mh. file://C:\Users\User\Documents\Gmail - Re out of office.mht C

178
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.31 Page 31 of 37

Gmail - Re: out of office Page 2 of 2

CONFIDENTIALITY NOTICE: This e-mail is a confidential attorney/client, attorney work product, and/or pre-
decisional FOIA exempt document intended solely for the use of the individual(s) to whom it is addressed,
and shouid be handled accordingly. !f you are not the intended recipient(s), please be advised that you have
received this e-mail in error and that the use, dissemination, forwarding. printing or copying of this e-mail is
stnctly prohibited. If you have received this e-mail in error, please notify Rick Kabaker immediately.

--—-Original Message---—
From: William Grant [maitto:wgran2 @gmai!.cam}

William Grant <wgran2@gmail.com> Thu, Nov 6, 2014 at 9:35 AM
To: "Kabaker, Rick” <Rick. kabaker@illincis.gov>

COS Croke and Deputy Cajindos. They're both in Chicago today if you want fo speak to them.

Sent from my iPhone

 

179
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

ee

 
Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.32 Page 32 of 37

1
Officp’of the Governor

Employee Name: th W ms Ores ne? ptachyrund

i

 

1
Employee Signature: D
Supervisor Name:

Supervisor Signature:
HOUVAS ON OFFRAAL STA

oar DATE

 

fitice of the Governor

Employee Name: Al Wenn Crear
Employee Signature: hbo A: To

Supervisor Name: @ [yen Fine :

Supervisor Signature: Chrrmice. i, Ae x
4

HOURS ON OFFICIAL STATE BUSHVESS

 

LUNCH LUNCH | CINMER | DINWEA
oOAY DATE on OFF OM Orr ON

FURLOUGH

VACATION | DAY (UNPAID)

 

180
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 
 

Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.33 Page 33 of 37

e On November 21, 2014, I was contacted by Governor Quinn’s Deputy Chief of Staff Guan
Morado), and informed that I needed to submit my resignation to IDOT through my former
supervisor, Rick Kabaker). (Please see Attachment E.)}

e | worked in the Governor’s Office of Constituent Affairs from November 10, 2014 until the
close of business on December 3, 2014, excluding holidays. Two time sheets are attached.
The time shects are signed by Carmen Flynn, the previous Deputy Director of the Governor’s
Office of Constituent Affairs. (Please see Attachment D.)

* | was informed after the close of business on December 3, 2014 1 was unable to be added to
the payroll (i.e., get paid) due to the litigation between IDOT and the Teamster’s 916 Union.

175

AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 

 
 

Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.34 Page 34 of 37

lincis Department of Transportation

Office of the Secretary
2300 South Dirksen Parkway / Springfield, lWinols ¢ 82784
Telephone 217/762-5587

August 21, 2014

Mr. Tony Barr

President, General Teamsters/ Professional & Technical Employees Local
Union No. 916

3361 Teamster Way-

Springfield, IL 62707

Dear Tony:

In accordance with Article Xil, Layoff, of the Collective Bargaining Agreement,
this correspondence Is your official notification of the Department's intent to
initiate a layoff for the position title of Staff Assistants. The proposed effective
date of the layoff Is at the close of business September 30, 2014, and the
reason for the fayolf is due to a materia! reorganization.

The following Collective Bargaining titles for which your organization has
exclusive representation rights are proposed for Incluslon:

 

Questions concerning this layoff may be addressed to Tony Small, Director,
Finance & Administration at 247-782-4848.

Sincarely,

Erica Borggri

Acilng Secretary of [DOT
NAlnchmaet
f

Whe 'B

feo} Mambpa’ [50792"

176
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245
 

Case 4:19-cv-13422-MFL-EAS ECF No.1 filed 11/19/19 PagelD.35 Page 35 of 37

Gmail - RE: Resignarion Page 1 of 1

Cm ii William Grant <wgran2@gmail.com=

RE: Resignation

1 message

Grant, William L. (GOV) <Wahar EL Grant@illinois gov> Fr, Nov 21 2074é at 10:54 AM
To “Kabaker Rick” <Rick.kKabaker@lirois.gay>

| hereby submit my resigeatiar effective November 5 2014

181
AMENDED COMPLAINT OPERATION: HOMETOWN GLORY
16-CV-3245

 
 

ILND 44 (Rev. OQOase 4:19-cv-13422-MFL-EAGI¥V@E CQVERSHERMS PagelD.36 Page 36 of 37

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by tocal rules of court. This form. approved by the Judicial Conference of the Lnited States in September 1974, is required tor the use of the Clerk of Court for the
purpose of imiliating the civil docket sheet. NER INSTRUCTIONS ON NEAT PAGE GE THIS FORAL)

1. (a) PLAINTIFFS DEFENDANTS os LLL GEMCE NEN
. CEN TH 2. FleNCK_ AGEN
WTLLTaM Lk GitonT © ¢ SPECIAL (oLUECTLON SKIRNILE,

(b) Coumy of Residence of First Listed Plaintit! SHENG HITION CZL) | county of Residence of First Listed Defendant
PEXCEP EIN EOS. PLAINTIFF CASES) UN COS. PLAINTIFF CASES ONLY)
NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

(c) Attorneys (firm Name, Address, and Telephone Number} Attomeys ff Xrown)

PRO- S
1G Wy e (20RD, SPIZEMGFLELD LL OF fox
x ~ S264

 

 

Il. BASIS OF JURISDICTION (Pjdce an ¥" mH One Box Onty) Ill. CITIZENSHIP OF PRINCIPAL PARTIES ace an ("in One Bax for Phantiff
thar Deversity Cases Onivy and Gne Box for Defendant)
OA1 US. Govermnent (C13 Federal Question PTF DEF PTE DEF
Plaintift AOS Government Net a Party) Citizen of This State O11 0 1 Incorporated or Principal Place O4 O4
of Business In This State
% LS. Government O4 Diversity Citizen of Another State D2? OO 2 Incorporated cea Principal Place Os Os
Defendant Cndicate Citizenship of Parties ii Ftem tf) of Business In Another State
Citizen or Subject of a O03 OO 2 Foreign Nation Oo Os

 

Foreign Country

 

IV. NATURE OF SUIT fetace an (Vn One Box Only}

 

 

 

 

 

 

 

 

 

L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
(110 Insurance PERSONAL INJURY PERSONAL INJURY = [((J624 Drug Related Seizure [0 422 Appeal 28 USC 158 DO 375 False Claims Act
00 126 Marine 7 310 Airplane 0 345 Personal Injury - of Property 21] USC 881 {423 Withdrawal 0 376 Oui Tam G1 USC
(1130 Mitler Act © 315 Airplane Product Product Liability L690 Other 2B USC 187 3729 ial}
0 140 Negotiable Instrument Liabilits OF 367 Health Care. 1 400 State Reapportionment
(1150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical |__PROPERTY RIGHTS... J) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights OO 430 Banks and Banking
(2151 Medicare Act 0 330 Federal Emplovers” Product [rabzlity (830 Patent DO 450 Commerce
(0 152 Recover, of Defaulted Liability (1 348 Asbestos Personal (1840 Trademark OO 460 Deporation
Student Loans 0 340 Marine Injury Product CI 470 Racketeer Influenced and
(Excludes Veterans) (DO 345 Marine Product Liability |_SOCTAL SECURITY __| Corrupt Organizations
(153 Recovers of Liability PERSONAL PROPERTY [710 Fair Labor Standards C2861 HIA (139597) O 480 Consumer Credit
Veteran's Benefits OD 350 Motor Vehicle OO 370 Other Fraud Act (21 862 Black Lung (923) (J 490 Cable’Sai TV
C0 160 Stockholders’ Suits 1 335 Motor Vehicle OF 371 Truth in Lending (720 f.abor/Management D863 DIWCDIWW (405(85) C1 850 Securities‘Commodities:
0 190 Other Contract Product Liabilits 0D 380 Other Personal Relations (0 864 SSID Tule XVI Exchange
0195 Contract Preduct Liabiits |) 360 Other Personal Property Damape (740 Railway Labor Act (2 865 RSI (405/123) 0 890 Other Statutory Actions
0 196 Franchise Injury (1 385 Property Damage (1751 Family and Medical OO 891 Agricultural Acts
[) 362 Personal Injury - Product Liability Leave Act 1 893 Environmental Matters
Medical Malpractice (790 Other Labor Litigation OO 898 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [[ 791 Employee Retirement FEDERAL TAX SUITS Act
0210 Land Condemnation 440 Other Civil Rights [2 510 Motions to Vacate Income Security Act (870 Taxes (U.S. Plaintiff OD 896 Arbitration
D0 220 Foreclosure 441 Voting Sentence or Defendant} DD 899 Administrative Procedure
(230 Rent Lease & [:jectment 1D 442 Emplosiment Habeas Corpus: 11871 IRS. - Third Party Act/Review ot Appeal of
1 240 Torts to Land OF 443 Housing’ OF 430 General 26 USC 7609 Agency Decision
(245 Tort Preduct Liability Accommedations {7 535 Death Penalty DO 956 Constitutionaliy of
©7290 All Other Real Property 3 445 Amer « Disabilties | $40 Mandamus & Other IMMIGRATION State Statutes
Emploxment 7 550 Civil Rights (462 Naturalization Application
DD 446 Amer. w'Disabilities [J $545 Prison Condition (463 Habeas Corpus -
Other OG 860 Civil Detainee - Alien Detainee
448 Education Conditions of (Prisoner Petition)
Confinement (2.465 Other Immipration
Actions

 

 

 

 

 

 

V. ORIGIN (Piece an oN" a1 One Hox Onéy

 

 

 

1 Original (J 2 Removed fom [) 3° Remanded from 4 Reinstatedor [] 3 unsigned trom CJ 6 Multidistrict

Proceeding State Court Appellate Court Reopened ispecifiy Litigation
VI. CAUSE OF ACTION (Unter U.S. Civil Statute under which you are = [VII Previous Bankruptcy Matters (For nature of suit 422 and 423, enter the case
filing and write a brief statement of cause.) 4 2 ) number and judge for any associated bankruptcy matter previously adjudicated by a judge of
CON gn v @ A USCZ4 $5 (3 this Court. Use a separate attachment i! necessary.)

PZRICY + ITALIA TION
VII. REQUESTED IN C) CHECK IF THIS IS A CLASS ACTION DEMAND §$ CHECK YES only if demanded in complatnt:

COMPLAINT: UNDER RULE 23. F.R.Cw.P.

¥ q94, O00; 00D ; O00, 600 s0QuRY DEMAND:

Ayes
IX. RELATED CASE(S) (See mstrnctions) + VC —_— _ yT-— _ :
IF ANY JUDGE mee 79 EE Nth es Bot

X. This case tcheck one box. (1) Is not a refiling of a previously dismissed action Kl is a refiling of case number previously dismissed by Judge

DATE SIGNATURE OF ATTORNEY OF RECORD L @- Cv 3045, Lier C- Sab ZL
Ay BA— (peo sey iA LI-Cv- BO, + 14- Cw 308

QQ No

 

 
 

 

; =.
: William Lee Grant, II Tepe eg

} 901 WYTHE ROAD oO
SPRINGFIELD, IL 62702

 

=a -

agelD.37 Page 37 of 37

 

i ee nt eT a
A  , a eg

4 Cl eye's OFEICE
US, DESTIECT CoueT FMM.
_ MA 231 We LAFAYETTE BLVD: fie
! Recomm ST Quy: as
! Die TROET MI _ 4826

 
 

- oo

    

 

L-EAS ECF No.1 filed 11/19/19 P
fo
Fey
Say
Sy
fry

meee
5 fy

; i : le Ug “Erp big
: 4 Bz Digs’ op,
: ems : TRigs FQ,
Spree 5 "COUR
SB oR |: UAy
; ome: |

: \

: # ~ arene

Case 4:19-cv-13422-ME
